Citation Nr: 1140278	
Decision Date: 10/31/11    Archive Date: 11/07/11

DOCKET NO.  06-28 090	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for latex allergy.

2.  Entitlement to an increased rating for skin rash, tinea of the forehead, and dermatitis, currently rated as 10 percent disabling.

3.  Entitlement to an increased rating for Raynaud's syndrome, bilateral hands, currently rated as 10 percent disabling.

4.  Entitlement to an increased rating for gastroesophageal reflux disease (GERD), currently rated as 10 percent disabling.

5.  Entitlement to an increased rating for urinary frequency and urgency, currently rated as 20 percent disabling.

6.  Entitlement to an increased rating for adjustment disorder with anxiety and depression, currently rated as 50 percent disabling.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Timothy S. Hoseth, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1995 to February 2005.

The matters of entitlement to service connection for latex allergy, and entitlement to increased ratings for Raynaud's syndrome, GERD, urinary frequency and urgency, and adjustment disorder with anxiety and depression come before the Board of Veterans' Appeals (Board) on appeal from an October 2005 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  Notice of disagreements were received in December 2005 and March 2006, a statement of the case was issued in June 2006, and a substantive appeal was received in August 2006.

The matter of entitlement to an increased rating for skin rash, tinea of the forehead, and dermatitis comes before the Board on appeal from a June 2006 RO rating decision.  A notice of disagreement was received in August 2006, a statement of the case was issued in June 2008, and a substantive appeal was received in June 2008.

The Veteran testified at an informal RO hearing in November 2008 and at a video conference Board hearing in July 2011.  Transcripts of these proceedings are associated with the claims file.

The Board notes that a September 2009 RO rating decision assigned a higher rating of 50 percent for the Veteran's service-connected adjustment disorder with anxiety and depression, effective January 15, 2009.  As the maximum schedular rating was not assigned, this issue remains in appellate status.  AB v. Brown, 6 Vet. App. 35 (1993).

The Board observes that the Veteran's August 2006 notice of disagreement and the June 2008 statement of the case included the issue of entitlement to service connection for tachycardia.  However, the Veteran's June 2008 substantive appeal did not include this issue.  Thus, the Board finds that the issue of entitlement to service connection for tachycardia is not in appellate status.  38 U.S.C.A. § 7105(b), (d) (West 2002); 38 C.F.R. § 20.202 (2010).

The issue of entitlement to service connection for insomnia was raised by the Veteran's December 2005 notice of disagreement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action. 


FINDINGS OF FACT

1.  During the July 2011 Board hearing, the Veteran withdrew her appeal for entitlement to service connection for latex allergy.

2.  During the July 2011 Board hearing, the Veteran withdrew her appeal for entitlement to an increased rating for skin rash, tinea of the forehead, and dermatitis, currently rated as 10 percent disabling.

3.  Prior to October 21, 2010, the Veteran's Raynaud's syndrome was manifested by characteristic attacks occurring no more than three times a week.

4.  From October 21, 2010, the Veteran's Raynaud's syndrome is manifested by characteristic attacks occurring no more than six times a week.

5.  The Veteran's GERD is manifested by epigastric distress with pyrosis and substernal pain, but is not manifested by dysphagia, regurgitation, vomiting, material weight loss and hematemesis or melena with moderate anemia, or other symptom combinations productive of considerable or severe impairment of health.

6.  The Veteran's urinary frequency and urgency is manifested by no more than a daytime voiding interval of 1 hour or awakening to void 4 times per night.  The Veteran's service-connected urinary frequency and urgency has not been manifested by leaking requiring the wearing of an appliance or absorbent material, by urinary retention requiring intermittent or continuous catheterization.

7.  Prior to January 15, 2009, the Veteran's adjustment disorder with anxiety and depression resulted in a disability picture which more nearly approximated occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).

8.  From January 15, 2009, the Veteran's adjustment disorder with anxiety and depression results in a disability picture which more nearly approximates occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect, circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

9.  The Veteran's adjustment disorder with anxiety and depression has not been characterized generally by such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or work like setting); inability to establish and maintain effective relationships; gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal have been met for entitlement to service connection for latex allergy and the Board does not have appellate jurisdiction.  38 U.S.C.A. § 7105(b), (d) (West 2002); 38 C.F.R. § 20.204 (2010).

2.  The criteria for withdrawal of an appeal have been met for entitlement to an increased rating for skin rash, tinea of the forehead, and dermatitis, currently rated as 10 percent disabling, and the Board does not have appellate jurisdiction.  38 U.S.C.A. § 7105(b), (d) (West 2002); 38 C.F.R. § 20.204 (2010).

3.  The criteria for a disability rating in excess of 10 percent for Raynaud's syndrome have not been met for the period prior to October 21, 2010.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.104, and Diagnostic Code 7117 (2011).

4.  The criteria for entitlement to a disability rating of 20 percent (but no higher) for Raynaud's syndrome have been met for the period from October 21, 2010.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.104, and Diagnostic Code 7117 (2011).

5.  The criteria for a disability rating in excess of 10 percent for GERD have not been met for the period under appeal.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.114, and Diagnostic Code 7346 (2011).

6.  The criteria for a disability rating in excess of 20 percent for urinary frequency and urgency have not been met for the period under appeal.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.115b, and Diagnostic Code 7517 (2011).

7.  The criteria for a disability rating in excess of 30 percent for adjustment disorder with anxiety and depression have not been met for the period prior to January 15, 2009.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.130, Diagnostic Code 9440 (2011).

8.  The criteria for a disability rating in excess of 50 percent for adjustment disorder with anxiety and depression have not been met for the period from January 15, 2009.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.130, Diagnostic Code 9440 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), and 3.326(a), VA has a duty to notify and assist claimants.

I. Notice

The VCAA provides that VA has a duty to notify claimants of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

The notice requirements apply to all five elements of a service connection claim: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484 (2006).

The United States Court of Appeals for Veterans Claims' decision in Pelegrini v. Principi, 18 Vet. App. 112, 119-20 (2004), held, in part, that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits.

The notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

The RO provided the appellant notice by a letter dated in January 2006.  This notification substantially complied with the requirements of Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying the evidence necessary to substantiate a claim and the relative duties of VA and the claimant to obtain evidence.  The Veteran was provided additional notice regarding disability ratings and effective dates in July 2006.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Board finds that any defects with respect to the timing of the VCAA notice was not prejudicial, since the case was readjudicated in March 2011 via a supplemental statement of the case, thereby curing the defective notice error.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as a statement of the case or supplemental statement of the case, is sufficient to cure a timing defect).

The Board notes that in Vasquez-Flores v. Peake, 22 Vet. App. 37 (2008), the Court clarified VA's notice obligations in increased rating claims.  The instant appeal originates, however, from rating decisions granting service connection and assigning initial ratings.  Consequently, Vasquez-Flores is inapplicable.  Nevertheless, the Board also notes that the United States Court of Appeals for the Federal Circuit recently vacated the holding of the Veteran's Court in Vazquez-Flores, which required the VA to notify a veteran of alternative diagnostic codes or potential "daily life" evidence.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of her claim, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has not demonstrated any prejudice with regard to the content of the notice.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).

II. Duty to Assist

The VCAA also provides that VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  In this case, the Veteran's service treatment records and VA treatment records are on file.  There is no indication of available, outstanding records which would support the Veteran's claim.  38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(1)-(3).

The Veteran was afforded VA examinations in April 2005, December 2008, January 2009, and October 2010.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The examination reports are thorough and contain sufficient detail so that the Board's evaluation is a fully informed one.  Thus, the Board finds that further examination is not necessary.

For all the foregoing reasons, the Board concludes that VA's duties to the Veteran to notify and assist her have been fulfilled with respect to the issues on appeal and the appellant is not prejudiced by a decision on the claim at this time.

Withdrawn Appeals

During the July 2011 Board hearing, the Veteran withdrew her appeal for entitlement to service connection for latex allergy, and entitlement to an increased rating for skin rash, tinea of the forehead, and dermatitis, currently rated as 10 percent disabling.  Specifically, the Veteran testified that she wanted to withdraw these two issues.  Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  Further, a substantive appeal may be withdrawn on the record at a hearing at any time before the Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204(b).  Accordingly, the issues of entitlement to service connection for latex allergy, and entitlement to an increased rating for skin rash, tinea of the forehead, and dermatitis, currently rated as 10 percent disabling, are dismissed.  38 U.S.C.A. § 7105(b), (d); 38 C.F.R. § 20.204.

Increased Ratings

I.  Laws and Regulations

Disability evaluations are determined by the application of the Schedule For Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a claim, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where, as in the instant case, the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  See Fenderson v. West, 12 Vet. App. 119 (1999).

The assignment of a particular diagnostic code is dependent on the facts of a particular case.  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis, and demonstrated symptomatology.  In reviewing the claim for a higher rating, the Board must consider which diagnostic code or codes are most appropriate for application in the Veteran's case and provide an explanation for the conclusion.  See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).

II.  Raynaud's syndrome

Briefly, the Veteran contends that the severity of her service-connected Raynaud's syndrome of the bilateral hands warrants a higher disability rating.  Historically, service connection was granted for the Veteran's Raynaud's syndrome in an October 2005 rating decision and assigned a 10 percent disability rating, effective February 12, 2005, under 38 C.F.R. § 4.104, Diagnostic Code 7117.

Under Diagnostic Code 7117, a rating of 10 percent is warranted for Raynaud's syndrome with characteristic attacks occurring one to three times a week.  A rating of 20 percent is warranted for characteristic attacks occurring four to six times a week.  A rating of 40 percent is warranted for attacks occurring at least daily.  A rating of 60 percent is warranted for Raynaud's syndrome with two or more digital ulcers and history of characteristic attacks.  A maximum rating of 100 percent is warranted for Raynaud's syndrome with two or more digital ulcers plus autoamputation of one or more digits and history of characteristic attacks.

NOTE: For purposes of this section, characteristic attacks consist of sequential color changes of the digits of one or more extremities lasting minutes to hours, sometimes with pain and paresthesias, and precipitated by exposure to cold or by emotional upsets.  These evaluations are for the disease as a whole, regardless of the number of extremities involved or whether the nose and ears are involved.

In April 2005, the Veteran underwent a general medical examination.  At this time, the Veteran complained of Raynaud's syndrome of the fingers.  The examiner noted that the Veteran was right-handed.  The Veteran did not report any musculosketal complaints.  On examination, the examiner found that the Veteran's extremities were symmetrical, there were no deformities or edema, and there were food peripheral pulses in the dorsalis pedis and the posterior tibialis.

The Veteran was also afforded a VA examination for her Raynaud's syndrome in April 2005.  During the examination, the Veteran reported that she was diagnosed with Raynaud's disease of all fingers of both hands in 2002.  She reported that a typical episode was that her hands turn blue, get stiff, and when she warms them up in warm water, they turn red and a whitish color.  Also, at that time, she experiences tingling and burning in her fingers.  It was noted that exercise was not precluded due to her disability.  The Veteran reported that her treatment consisted of wearing gloves in the wintertime and sometimes in the summer to avoid cold areas.  The Veteran denied having had surgery for her Raynaud's syndrome.  The Veteran reported that, if she is careful, her disability does not affect her work as a nursing student, as long as can keep her hands warm.  She reported that she has to be careful of air conditioned rooms.  The Veteran reported that her attacks occurred once per week, that both hands were affected, but denied angioneurotic or laryngeal edema.  Physical examination revealed that the Veteran's Raynaud's syndrome does not cause angioneurotic edema.  The examiner found no ulcers or autoamputations.  The examiner diagnosed the Veteran with Raynaud's disease in both hands, symptomatic.

A VA rheumatology consultation record from July 2006 documents that the Veteran was seen for her Raynaud's disease.  The record states that the Veteran reported that she first noticed her Raynaud's disease in 2001, when she woke up her hands were bluish, had lightness, were pallor and cold, numb, and very stiff.  Her symptoms lasted up to 3 hours, but she had some relief after running her hands under warm water.  She reported wearing gloves overnight with not much relief.  She denied any lesions at her fingertips or toes.  She reported experiencing symptoms several days per week, in the morning.  She denied any joint pain, swelling warmth of any digits or joints/wrists, or tendon sheath tenderness or involvement other than in the hands.  She reported that her hands were not significantly worse with activity, and that she was able to type.  She reported some problems gripping objects.  The physician stated that the Veteran was referred to the clinic with longstanding Raynaud's in the setting of negative autoimmune serologies, and normal clinical exam.  The physician concluded that the Veteran most likely had primary Raynaud's syndrome.

In November 2008, the Veteran testified at the RO before a Decision Review Officer.  During the hearing the Veteran testified that when she is exposed to certain types of cold her hand will turn blue and become stiff, she cannot bend them at all, and that the symptoms will last for at least a couple of hours.  She testified that during the thawing period her hands turn white and then turn red, and she experiences a burning, stinging sensation.  She also testified that throughout the day she experiences a throbbing sensation in her hands, and that during that period she is prevented from being able to grab things or bend her fingers.  The Veteran testified that she experiences these episodes almost every other day.  The Veteran testified that when her hands freeze it adversely affects her ability to do her job, as well as parent and do things around her house.

The Veteran was afforded another VA examination in December 2008.  At this time, the Veteran reported that the onset of her Raynaud's syndrome was in 2000.  The Veteran reported that, at the time of her initial manifestation, she was at work with the air conditioning on and that her hands turned blue and stiff, followed by her hands turning white and tingling and throbbing after they warmed up.  The Veteran reported that she develops a throbbing sensation in her hands 3 to 4 times per week, which lasts for approximately 6 hours.  She also reported that the bluish discoloration of the skin of the hands was still seen once a week, and was usually not associated with any specific trigger.  The Veteran reported that the course since onset was stable, and denied any current treatment.  The examination report also states that the Veteran reported that the frequency of her attacks were 1 to 3 times per week, and lasted for over 60 minutes.  The symptoms of a characteristic attack included color changes (white, blue, red), pain, and paresthesias.  Conditions that precipitate an attack were unknown, but the Veteran reported that cold could trigger the symptoms of throbbing in the hands, but other times she would have discoloration of the finger tips without an actual trigger.  The examiner stated that the Veteran had a normal exam at that time, with no obvious Raynaud's findings noted.  The examiner diagnosed the Veteran with normal artery/vein exam, with no findings of Raynaud's phenomena at that time.  The examiner stated that there were no effects of the Raynaud's syndrome on daily activities.

In October 2010, the Veteran was afforded another VA examination.  During the examination, the Veteran reported that she would develop a throbbing sensation in her hand, which would last for approximately 6 hours, and would occur 3 to 4 times per week.  She noted that the bluish discoloration of the skin of her hands was still seen only once a week, and was usually not associated with any trigger.  The Veteran reported that her symptoms had increased in frequency since her last examination.  Specifically, the Veteran reported that she was currently experiencing throbbing on a daily basis, whether inside or outside, but no color changes in day time, although the throbbing symptoms were worse in the morning at her house.  The course since onset was progressively worse in frequency and duration of symptoms.  She denied any current treatment.  The Veteran reported that she needs to warm her hands under running luke warm water to obtain relief, and they turn reddish pink with a tingling sensation.  At this point, the Veteran reported that her hand becomes "functional," otherwise it stays "frozen" and she is unable to clean her teeth and do other activities of daily living.  The Veteran reported that she must use gloves when accessing the freezer, and that she can tolerate the refrigerator for a short period of time (approximately 3 to 5 seconds).  She reported that she keeps her house at 79 or 80 degrees in order to minimize the daily throbbing of both hands.  The Veteran reported that she worked as an appointment clerk, and her duties include doing a lot of keyboard data entry, and that she sometimes needs to wear gloves while using the keyboard, particularly when the temperature is 70 degrees.  She reported that her daily work involves repetitive movement at the keyboard while wearing gloves, which keeps her hands warm and able to move, and, otherwise, her fingers would become stiff with reduced ease of movement.

The Veteran reported that the frequency of her attacks was one or more times per day, and that the duration was over 60 minutes.  The symptoms of a characteristic attack included color changes (white, blue, red), pain, and paresthesias.  The Veteran reported that cold could trigger the symptoms of throbbing in the hands, but she had been unable to determine a specific trigger for the times she experiences discoloration of the finger tips.  The examiner found that the Veteran had normal hands and fingers.  The examiner diagnosed the Veteran with Raynaud's phenomenon of both hands.  The examiner concluded that the Veteran had no significant effects with regard to her occupation, but noted that the Veteran stated that she needed to wear gloves at work.  There were no effects of the disability on the activities of daily living.

In July 2011, the Veteran testified at a video conference Board hearing before the undersigned Veterans Law Judge.  During the hearing the Veteran testified that she sometimes wears gloves, as well as uses little heat packs, to keep her hands thawed.  She testified that sometimes any type of coolness or cold sets it off, but other times she cannot pinpoint a trigger.  The Veteran testified that her hands turn blue and stiff, and that sometimes she is unable to bend her extremities at all.  She testified that during the mornings she runs her hands under warm water until they turn white, then, her hands will turn red and have a stinging sensation.  She described the sensation as a throbbing pain.  The Veteran testified that she experiences a dull throbbing pain throughout her fingers and a swelling of her fingertips throughout the day.  She testified that she wears gloves throughout the day in order to help with the throbbing effect, and her disability affects her at work and around the house.

The Board finds that the Veteran's statements describing the symptoms of her service-connected Raynaud's syndrome is competent.  See Layno v. Brown, 6 Vet. App. 465, 469-71 (1994) (stating that lay testimony is competent as to symptoms of an injury or illness, which are within the realm of personal knowledge); see also Barr v. Nicholson, 21 Vet. App. 303, 309 (2007) (providing that lay testimony is competent to establish the presence of observable symptomatology, such as varicose veins).  However, the Board notes that these statements must be viewed in conjunction with the objective medical evidence (as required by the rating criteria).

Having carefully reviewed the evidence, the Board concludes that the criteria for an evaluation in excess of 10 percent have not been met for the period prior to October 21, 2010.  In this regard, the Board notes that the Veteran the Veteran reported experiencing characteristic attacks once per week in April 2005, less than every other day in November 2008, and one to three times per week in December 2008.  Therefore the Board finds that there is no persuasive evidence to warrant a rating in excess of 10 percent for the time period prior to October 21, 2010.  See Fenderson v. West, 12 Vet. App. 119 (1999).

With regard to the time period from October 21, 2010, and resolving all reasonable doubt in the Veteran's favor, the Board views the overall evidence as presenting a disability picture which more nearly approximates characteristic attacks occurring four to six times per week so as to warrant a 20 percent rating effective.  The Board notes that October 21, 2010 is the date of a VA examination addressing the Veteran's Raynaud's syndrome.

In reaching this conclusion, the Board has considered Veteran's statements and testimony as evidence suggesting that she experienced throbbing on a daily basis; however, the Board finds that the Veteran has not been experiencing sequential color changes of the fingers at least daily, and, instead, she has been experiencing these symptoms approximately four to six times per week.  In this regard, the Board notes that the Veteran reported during the October 2010 VA examination that her symptoms had increased in frequency since her last examination, and that she experienced no color changes in day time.

Significantly, the examiner found that the Veteran had normal hands and fingers, and concluded that the Veteran had no effects with regard to activities of daily living, as well as no significant effects with regard to her occupation.  The Board finds that the objective evidence simply does not show that the disability picture more nearly approximates the criteria for the next higher rating of 40 percent for the time period since October 21, 2010.  See Fenderson.

In making this determination, the Board has considered the provisions of 38 U.S.C.A. § 5107(b) and 38 C.F.R. § 4.3, but there is not such a state of approximate balance of the positive evidence with the negative evidence to otherwise warrant a more favorable decision.

The Veteran may always initiate a claim for an increased rating in the future if there is an increase in the severity of her Raynaud's syndrome.

III.  Gastroesophageal Reflux Disease (GERD)

Briefly, the Veteran contends that the severity of her service-connected GERD warrants a higher disability rating.  Historically, service connection was granted for the Veteran's GERD in an October 2005 rating decision and assigned a 10 percent disability rating, effective February 12, 2005, under 38 C.F.R. § 4.114, Diagnostic Code 7346.

There are diseases of the digestive system, particularly within the abdomen, which, while differing in the site of pathology, produce a common disability picture characterized in the main by varying degrees of abdominal distress or pain, anemia and disturbances in nutrition.  Consequently, certain coexisting diseases in this area, as indicated in the instruction under the title "Diseases of the Digestive System," do not lend themselves to distinct and separate disability evaluations without violating the fundamental principle relating to pyramiding as outlined in 38 C.F.R. § 4.14.  38 C.F.R. § 4.113.

Ratings under Diagnostic Codes 7301 to 7329, inclusive, 7331, 7342, and 7345 to 7348, inclusive, will not be combined with each other.  A single evaluation will be assigned under the diagnostic code which reflects the predominant disability picture, with elevation to the next higher evaluation where the severity of the overall disability warrants such elevation.  38 C.F.R. § 4.114.

Diagnostic Code 7346 provides ratings for hiatal hernia.  A 10 percent rating is warranted for a hiatal hernia with two or more of the symptoms for the 30 percent evaluation of less severity.  A 30 percent rating is warranted for persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health.  A 60 percent rating is warranted for symptoms of pain, vomiting, material weight loss and hematemesis or melena with moderate anemia; or other symptom combinations productive of severe impairment of health.  38 C.F.R. § 4.114. 

In April 2005, the Veteran underwent a general medical examination.  At this time, the Veteran reported complaints of GERD and anemia.  The Veteran reported that she had been told that she had GERD, but stated that she had never had any x-rays or any endoscopic examination.  She reported that she was currently on Zantac and doing well.  She reported that she was told that she was anemic when she was pregnant.  She was treated with an iron supplement and was still taking some iron supplement with her birth control pills.  She reported that she was unsure as to whether she was still anemic.  On examination, the examiner found that Veteran's abdomen was soft, there was no tenderness or masses, and her organs were within normal limits.

The Veteran was also afforded a VA examination for her GERD in April 2005.  The Veteran current treatment was a bland diet and taking Zantac.  At this time, the Veteran did not have any difficulty in swallowing solids or liquids.  The Veteran reported that she experienced pyrosis with substernal discomfort once a week, which was helped by taking Zantac.  The Veteran's reflux was relieved by taking Zantac.  The Veteran had no hematemesis or melena.  Physical examination revealed that the Veteran's general health was good, and she did not have anemia.  The examiner diagnosed the Veteran with esophageal reflux, and stated that it was very mild and controlled with medication.

In November 2008, the Veteran testified at the RO before a Decision Review Officer.  During the hearing the Veteran testified that her GERD would pop up at any time.  She testified that she was on medication, but that she would still experience a burning sensation during the daytime, as well as in the throat region while lying down at night.  The Veteran testified that she avoids spicy foods.  She testified that sometimes her GERD will wake her up.

The Veteran was afforded another VA examination in December 2008.  During the examination, the Veteran reported that the date of onset of her GERD was in 2000.  The Veteran reported a gradual onset of heartburn type symptoms with abdominal cramps, and that she went to the emergency room and was treated with medication, which helped significantly.  The Veteran reported that the she has since had intermittent symptoms with remissions, for which she takes Omeprazole daily.  The Veteran denied a history of hospitalization or surgery relating to the esophagus, trauma to the esophagus, esophageal neoplasm, nausea associated with esophageal disease, vomiting associated with esophageal disease, and dysphagia.  She reported a history of esophageal distress, which was weekly, and accompanied by occasional and moderate substernal pain.  She reported a history of weekly heartburn or pyrosis.  She denied a history of regurgitation, hematemesis or melena, and esophageal dilation.

Physical examination revealed that the Veteran was in overall good general health.  The examiner found no signs of anemia, significant weight loss or malnutrition, or other significant physical findings.  The examiner stated that, since the Veteran was on Omeprazole for GERD, with good control of her symptoms, further studies would more likely than not be normal and of limited value at this time.  The examiner diagnosed the Veteran with GERD, controlled with Omeprazole.  The examiner concluded that there were no effects of the GERD on the Veteran's usual daily activities.

In October 2010, the Veteran was afforded another VA examination.  During the examination, the Veteran reported that the date of onset of her GERD was in September 2001.  The Veteran reported an initial episode when she experienced severe retrosternal burning awakening her from sleep; she called 911, and spent her birthday in the emergency room.  At that time, she was assessed with esophageal reflux and was treated with medication, which she has continued.  The Veteran reported that the course since onset had been progressively worse.  She reported that she currently takes Omeprazole.  The Veteran reported that the frequency of her episodes was now increasing.  She reported that she previously experienced nocturnal episodes every night, and day time about 3 times per week.  She reported that she currently experienced multiple episodes both day and night, which required taking an Omeprazole pill each time, and that she was concerned because she cannot take more than 3 pills per day.  She reported that she had changes her eating habits, such as: avoiding coffee, spicy foods, alcohol, and milk.

The Veteran denied a history of hospitalization or surgery relating to the esophagus, trauma to the esophagus, esophageal neoplasm, vomiting associated with esophageal disease, dysphagia, regurgitation, hematemesis or melena, and esophageal dilation.  The Veteran reported a history of nausea associated with esophageal disease, which occurred daily.  The Veteran stated that events may occur at any time, without any identified associated factors either precipitating, and finds a little help with ginger tea, but not enough to say total relief.  She reported that the nausea may last for hours, and that she avoids food and doing anything.  She reported that she goes to work, even when experiencing symptoms in the morning.  The Veteran reported having no relief with Omeprazole, just the reflux symptoms.  The Veteran reported a history of esophageal distress, which occurred several times per day, and was accompanied by frequent and moderate substernal pain.  She reported a history of heartburn several times per day.  The Veteran reported that she may have lost some weight last year, but that she then regained the weight, and was currently steady at her usual weight.

Physical examination revealed that the Veteran was in overall good general health.  The examiner found no signs of anemia.  The Veteran had a normal abdominal examination.  The examiner stated that, since the Veteran was on Omeprazole for GERD, with fair control of her symptoms, further studies would more likely than not be normal and of limited value at this time.  The examiner diagnosed the Veteran with reflux esophagitis.  The examiner concluded that there were no effects of the disability on the Veteran's usual daily activities.  The examiner noted that the Veteran reported that her reflux symptoms had increased while on Omeprazole, that she was currently  using medication twice and sometimes 3 times per day, with the addition of Prilosec at work.  The Veteran denied any lost time from work due to her reflux.  The examiner found that obstruction/spasm was not amenable to esophageal dilation.

VA treatment records document that in January 2011 the Veteran had complaints of reflux, and reported that it had been worse for several months.  She reported that she had reflux for many years, and that it had been controlled with Omeprazole, but recently it was no longer controlled.  The Veteran was afforded an esophagogastroduodenoscopy in February 2011.  The Veteran had a normal appearing duodenum.  Her stomach had antral erosions and mild erythema, otherwise she had a normal stomach.  There was no esophagitis present.  The physician's impression was that the Veteran had antral erythema with erosions.

In July 2011, the Veteran testified at a video conference Board hearing before the undersigned Veterans Law Judge.  During the hearing the Veteran testified that she was currently taking medication, but had recently switched from Omeprazole to Nexium.  She testified that it was still too early to tell if the new medication was an improvement, and noted that she still experiences a burning in the throat, nauseousness, and headaches.  She stated that the sensation normally lasts approximately 3 to 4 hours.  She testified that the episodes occur off and on, and she was unsure as to what causes them.  The Veteran testified that she had been scoped and some antral erosions were found.

The Board finds that the evidence does not demonstrate that a rating higher than 10 percent is warranted under Diagnostic Code 7346.  The Board notes that the Veteran's GERD appears to have recently increased in severity, as evidenced by the February 2011 esophagogastroduodenoscopy documenting antral erosions and mild erythema.  However, the Board notes that the Veteran also had a normal appearing duodenum and there was no esophagitis present.  The Board also observes that the Veteran has experienced recurrent epigastric distress with pyrosis and substernal pain.  However, given the totality of the evidence, the Board finds that the evidence does not show that the Veteran has symptoms of vomiting, material weight loss and hematemesis or melena with moderate anemia; or other symptom combinations productive of severe impairment of health.  Significantly, the examiner from the October 2010 VA examination found the Veteran to be in overall good general health and concluded that there were no effects of the disability on the Veteran's usual daily activities.

In addition, staged ratings are not applicable since at no point did the Veteran's GERD even remotely approximate the criteria for an initial rating greater than 10 percent.  Fenderson v. West, 12 Vet. App. 119 (1999).

In making this determination, the Board has considered the provisions of 38 U.S.C.A. § 5107(b) and 38 C.F.R. § 4.3, but there is not such a state of approximate balance of the positive evidence with the negative evidence to otherwise warrant a more favorable decision.

The Veteran may always initiate a claim for an increased rating in the future if there is an increase in the severity of her GERD.

IV.  Urinary Frequency and Urgency

Briefly, the Veteran contends that the severity of her service-connected urinary frequency and urgency warrants a higher disability rating.  Historically, service connection was granted for the Veteran's urinary frequency and urgency in an October 2005 rating decision and assigned a 20 percent disability rating, effective February 12, 2005, under 38 C.F.R. § 4.115b, Diagnostic Code 7517.

Under 38 C.F.R. § 4.115a, voiding dysfunction is rated based on symptoms of urine leakage, frequency, or obstructed voiding.  Evaluation under urine leakage involves ratings ranging from 20 to 60 percent and contemplates continual urine leakage, post-surgical urinary diversion, urinary incontinence, or stress incontinence.  When these factors require the use of an appliance or the wearing of absorbent materials which must be changed more than 4 times per day, a 60 percent evaluation is warranted.  38 C.F.R. § 4.115a.  When there is leakage requiring the wearing of absorbent materials which must be changed 2 to 4 times per day, a 40 percent disability rating is warranted.  Id.  A 20 percent rating contemplates leakage requiring the wearing of absorbent materials which must be changed less than 2 times per day.  Id.

Urinary frequency encompasses ratings ranging from 10 to 40 percent.  38 C.F.R. § 4.115a.  A 40 percent rating contemplates a daytime voiding interval less than 1 hour, or awakening to void 5 or more times per night.  Id.  A 20 percent rating contemplates daytime voiding interval between 1 and 2 hours, or awakening to void 3 to 4 times per night.  Id.  A 10 percent rating contemplates daytime voiding interval between 2 and 3 hours, or awakening to void 2 times per night.  Id.

Obstructed voiding includes ratings ranging from noncompensable to 30 percent.  38 C.F.R. § 4.115a.  A 30 percent rating contemplates urinary retention requiring intermittent or continuous catheterization.  Id.  A 10 percent rating contemplates marked obstructive symptomatology (hesitancy, slow or weak stream, decreased force of stream) with any one or combination of the following: (1) post-void residuals greater than 150 cubic centimeters (cc's); (2) uroflowmetry; markedly diminished peak flow rate (less than 10 cc's per second); (3) recurrent urinary tract infections secondary to obstruction; (4) stricture disease requiring periodic dilatation every 2 to 3 months.  Id.  A noncompensable rating contemplates obstructive symptomatology with or without stricture disease requiring dilatation 1 to 2 times per year.  Id.

The record reflects that there has been no demonstration of urine leakage or obstructed voiding.  Thus, an increased evaluation would not be warranted under 4.115a relating to urine leakage or obstructed voiding.

In April 2005, the Veteran underwent a general medical examination.  At this time, the Veteran reported urinary frequency, but denied any incontinence or retention.

The Veteran was also afforded a VA examination for her urinary frequency and urgency in April 2005.  During the examination, the Veteran denied experiencing lethargy and weakness.  The Veteran reported a daytime voiding interval of approximately every 3 hours, and a nighttime voiding frequency of every 2 hours.  The Veteran denied any incontinence, surgery on the urinary tract, recurrent urinary tract infections, bladder or kidney stones, acute nephritis, hospitalization for urinary tract disease, and genitourinary tract malignancies.  The Veteran also denied being catheterized, receiving dilations, drainage procedures, diet therapy, taking medications, and invasive procedures or noninvasive procedures.  The examiner stated that the disability affected the Veteran's work because she has to know where all the bathrooms are.  The Veteran reported urgency of urination and frequency of urination.  The Veteran reported taking Detrol to no effect.  The frequency of urination also affected the Veteran at her home.  The Veteran also needs to know where the bathrooms are when she goes out to dinner.  The Veteran had no local or systemic disease affecting sexual function.

On examination, the examiner noted that the Veteran had no fistulas.  The examiner noted that the residuals of genitourinary tract disease were frequency of urination and urgency of urination.  The Veteran's peripheral pulses and sensation and reflexes were good.  The examiner diagnosed the Veteran with urinary frequency and urgency following the delivery of the last child 6 years ago.

VA treatment records reflect the Veteran's ongoing complaints of and treatment for her urinary frequency and urgency.  A VA urology note from January 2007 documents that the Veteran reported a daytime voiding frequency of every 2 hours and a nighttime voiding frequency of 5 to 8 times per night.  A VA urodynamics report from December 2006 documents that the Veteran was seen for complaints of urinary frequency and nocturia.  At this time, the Veteran reported a daytime voiding frequency of every 2 hours and a nighttime voiding frequency of 5 to 8 times per night.  The Veteran denied any incontinence, dysuria, hematuria, or stones.  The Veteran reported that she had been treated for urinary tract infections in the past, but that there have been no documented positive cultures or urinalysis.  A VA urology note from January 2007 documents that the Veteran was seen for complaints of urinary frequency.  At this time, the Veteran reported a daytime voiding frequency of every hour, and that it sometimes takes her a while to start the urine stream.  The Veteran denied any recent hematuria, stones, urinary tract infections, or new voiding difficulties.  In July 2007, the Veteran was underwent a cystoscopy due to complaints of irritative voiding.  The results showed that the Veteran was within normal limits.

A VA urology note from September 2007 documents that the Veteran was seen for complaints of urinary urgency and frequency.  At this time, the Veteran reported a daytime voiding frequency of every 2 to 3 hours that continues through the night.  The Veteran denied any urge or stress incontinence, dysuria, stones, and gross hematuria.  A VA urology note from January 2008 documents that the Veteran was seen for complaints of urinary frequency with intermittent urgency.  At this time, the Veteran reported a daytime voiding frequency of every 1 to 2 hours that continues through the night.  The Veteran denied any urge or stress incontinence, and dysuria or hematuria.  A VA urology note from October 2008 documents that the Veteran was seen for complaints of urgency, frequency, and incomplete emptying.  At this time, the Veteran reported a daytime voiding frequency of every hour and a nighttime voiding frequency of 4 times per night.  She also reported incomplete emptying and weak stream, as well as monthly urinary tract infections, but denied gross hematuria.

In November 2008, the Veteran testified at the RO before a Decision Review Officer.  During the hearing the Veteran testified that her urination urgency and frequency affects her sleep, since she wakes up at least every 2 hours.  She also testified that she wakes up approximately 8 or 9 times per night, which would be about every hour.  She testified that she had to look for a bathroom every place she goes because she goes to the bathroom at least every 2 hours during the day.  She testified that when she uses the bathroom she feels like she is not fully emptying her bladder.  She testified that her urgency come on very quickly.

The Veteran was afforded another VA examination in December 2008.  During the examination, the Veteran reported that after she gave birth in 1998 she noted the onset of urinary frequency and urgency.  The Veteran reported that she was given a course of Detrol one month ago with good results.  She reported that prior to the Detrol, she would wake up every hour and a half to urinate, and was unable to fully empty her bladder, but, currently, she will wake up 3 times per night (approximately every 3 hours).  The course since onset was stable.  The Veteran was taking 2 Detrol tablets per day, without side effects.  The Veteran did not have a history of hospitalization or surgery, trauma to the genitourinary system, neoplasm, or general systemic symptoms due to genitourinary disease.  The Veteran reported urinary symptoms, including: urgency, urine retention, a daytime voiding interval of 2 to 3 hours, and a nighttime voiding interval of 3 times per night.  She denied hesitancy/difficulty starting stream, weak or intermittent stream, dysuria, dribbling, straining to urinate, hematuria, urethral discharge, and renal colic.  The Veteran denied urinary leakage.  The Veteran reported a history of recurrent urinary tract infections, but denied any hospitalizations or drainage required for urinary tract infections during the past 12 months, and her treatment by medication was less than one month.  The Veteran reported a history of obstructed voiding (urinary retention), but denied that it had caused recurrent urinary tract infections or dilations.  The Veteran denied a history of urinary tract stones, renal dysfunction or renal failure, acute nephritis, and hydronephrosis.  The Veteran did not have any cardiovascular symptoms.

Physical examination revealed no abdominal or flank tenderness.  The Veteran had normal bladder, urethra, and anus and rectal walls exams.  The Veteran had normal perineal sensation.  There was no peripheral edema.  Dorsalis pedis pulse and posterior tibial pulse were normal.  The Veteran's urinalysis was read out as normal.  The examiner diagnosed the Veteran with an overactive bladder.  The examiner concluded that there were no significant effects of the disability on the Veteran's usual daily activities.

In July 2011, the Veteran testified at a video conference Board hearing before the undersigned Veterans Law Judge.  During the hearing the Veteran testified that she was currently using the bathroom every hour to hour and a half, both during the daytime and nighttime.  She stated that after using the bathroom she still has the feeling that she has not completely voided all of the urine.  The Veteran testified that this disability affects her travel and sleep.

The Board acknowledges that the Veteran, in advancing this appeal, suggests that her service-connected urinary frequency and urgency is more severe than the assigned disability rating reflects.  The Board has considered the Veteran's contentions carefully.  In this case, the Board finds that the preponderance of the evidence is against assigning a disability rating greater than 20 percent for the Veteran's service-connected urinary frequency and urgency.  The Board notes that the next higher rating of 40 percent under 38 C.F.R. § 4.115a, for urinary frequency, requires evidence of a daytime voiding interval of less than 1 hour, or awakening to void 5 or more times per night.

The Board notes that it is essential to evaluate the Veteran's diability in relation to its history.  38 C.F.R. § 4.1.  In this case, the Board is presented with an evidentiary record which is not entirely clear.  In this regard, the Board notes that the Veteran has reported a wide range of voiding intervals throughout the course of the appeal.  During the April 2005 VA examination, the Veteran reported a daytime voiding interval of approximately every 3 hours, and a nighttime voiding frequency of every 2 hours.  During the December 2008 VA examination, the Veteran reported a daytime voiding interval of approximately every 2 to 3 hours, and a nighttime voiding frequency of 3 times per night.  However, VA treatment records varied, with the Veteran reporting a daytime voiding interval between every hour and every 3 hours, as well as a nighttime voiding interval between every hour and every 3 hours or between 4 and 8 times per night.  Also, the Veteran testified in November 2008 that she had a daytime voiding interval of approximately every 2 hours, and a nighttime voiding frequency of every 2 hours, but also testified that she wakes up approximately 8 or 9 times per night.  Then, in July 2011 the Veteran testified that she had a daytime and nighttime voiding interval of approximately every hour to hour and a half.

Based on the above, the Board finds that the Veteran's urinary frequency and urgency symptoms most accurately fit the criteria for a 20 percent disability rating for the entire period on appeal.  Again, the Veteran's reporting has been inconsistent to some degree.  However, looking at the totality of the evidence, it appears that the Veteran's service-connected urinary frequency and urgency is generally productive of a disability picture characterized by a daytime voiding interval between 1 and 2 hours, and awakening to void 3 to 4 times per night.  Therefore, the Board finds that the preponderance of the evidence is against a rating greater than 20 percent.  In addition, the Board is not persuaded that the evidence warrants staged ratings due to the inconsistent reporting by the Veteran which diminishes the accuracy and credibility of the information she has relayed.  Fenderson.

In making this determination, the Board has considered the provisions of 38 U.S.C.A. § 5107(b) and 38 C.F.R. § 4.3, but there is not such a state of approximate balance of the positive evidence with the negative evidence to otherwise warrant a more favorable decision.

The Veteran may always initiate a claim for an increased rating in the future if there is an increase in the severity of her urinary frequency and urgency.

V.  Adjustment Disorder with Anxiety and Depression

Briefly, the Veteran contends that the severity of her service-connected adjustment disorder with anxiety and depression warrants a higher disability rating.  Historically, service connection was granted for the Veteran's adjustment disorder with anxiety and depression in an October 2005 rating decision and assigned a 30 percent disability rating, effective February 12, 2005, under 38 C.F.R. § 4.130, Diagnostic Code 9440.  Subsequently, a March 2009 Decision Review Officer decision increased the disability rating from 30 percent to 50 percent, effective January 15, 2009.  As the maximum schedular rating was not assigned, this issue remains in appellate status.  AB v. Brown, 6 Vet. App. 35 (1993).

Under Diagnostic Code 9440: a 30 percent rating is assigned when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).

A 50 percent disability rating is warranted if the Veteran experiences occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect, circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent disability rating is warranted if the Veteran experiences occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or work like setting); inability to establish and maintain effective relationships.

A 100 percent disability rating is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

The Board recognizes that the Court in Mauerhan v. Principi, 16 Vet. App. 436 (2002), stated that the symptoms listed in VA's general rating formula for mental disorders are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  

Considerations in evaluating a mental disorder include the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission.  The evaluation must be based on all evidence of record that bears on occupational and social impairment rather than solely on an examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126(a).  Although the extent of social impairment is a consideration in determining the level of disability, the rating may not be assigned solely on the basis of social impairment.  38 C.F.R. § 4.126(b).

The Global Assessment of Functioning (GAF) scale reflects the psychological, social and occupational functioning under a hypothetical continuum of mental illness.  See American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV).  See also Carpenter v. Brown, 8 Vet. App. 240, 243 (1995); 38 C.F.R. § 4.130.  

According to the DSM-IV, a GAF score of 71 to 80 indicates the examinee has, if at all, symptoms that are transient or expectable reactions to psychosocial stressors but no more than slight impairment in social, occupational or school functioning.  A GAF score of 61-70 indicates some mild symptoms (e.g. depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g. occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.  A GAF score of 51-60 indicates moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).  A GAF score of 41-50 indicates serious symptoms (e.g. suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A GAF score of 31-40 indicates some impairment in reality testing or communication (e.g. speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g. depressed man avoids friends, neglects family, and is unable to work).

The Veteran was afforded a VA examination in April 2005.  During the examination, the Veteran reported that she was diagnosed in approximately February 2003 with adjustment disorder with depressed mood.  She reported that she received in-service psychicatric treatment, but that she had not received any outpatient care since leaving active duty service.  She reported that her psychiatric symptoms were frequent at the present time, occurring daily, but were not continuous all day, and occurred on an intermittent basis.  The Veteran's severity appeared to be mild.  The Veteran reported that she had not lost any work due to depression or insomnia.  The Veteran reported some mild social withdrawal at the present time, but no definite social impairment was noted.  She reported that she continues to take Ambien intermittently, with provides some success for her sleep.  The Veteran reported that she believed her trouble sleeping was related to her depression.  She reported getting approximately 2 to 4 hours of sleep per night.  She reported feeling depressed since September 2003, due to divorce issues with her husband, as well as being forced to leave the service.  The Veteran reported experiencing episodes of depressed mood, crying spells, forgetting, feeling distracted, and having decreased concentration.  She also reported that sometimes she feels somewhat better and is able to be motivated, concentrate better, and have an improved mood.  The Veteran reported that she does not ever feel happy, but that her depressed moods do not last all the time.  She denied any suicidal or homicidal ideation, intent, or plan.  She denied any psychotic symptoms.

Physical examination revealed that the Veteran was neatly dressed, and appeared her stated age.  The Veteran's affect appeared decreased in range and intensity at times, and she was tearful when talking about the circumstances of her divorce and leaving the service.  Her mood appeared mildly depressed.  The Veteran had no impairment of thought process or communication.  Delusions and hallucinations were absent and had not been present in the past.  The Veteran's behavior was appropriate at all times.  The Veteran did not have suicidal or homicidal ideation, intent, or plan.  The Veteran was able to maintain minimal personal hygiene and other basic activities of daily living.  She was completely oriented to person, place, and time.  Her recent and remote memory appeared good.  The Veteran did not have any obsessive or ritualistic behavior, which interfered with routine activities.  The Veteran did not have any panic attacks, but has had some problems with mild anxiety in the past.  The examiner noted that, at the present time, the Veteran appeared mildly depressed, but not excessively anxious.  The Veteran did not have any impaired impulse control.  The Veteran denied any history of alcohol or illegal substance use or abuse.  She reported only one episode of prescription drug abuse, which involved taking her mother's prescription.  The examiner found the Veteran mentally competent to manage VA benefits in her own best interest.

The examiner diagnosed the Veteran with adjustment disorder with depressed mood, as well as insomnia secondary to medical condition (overactive bladder).  The examiner assigned a GAF score of 71, and noted that it was in the mild range.  The examiner stated that, at the present time, there appeared to be mild impairment in terms of intermittent concentration, difficulties due to depressed mood; however, her depressed mood does not last all day long and is precipitated by thinking about her difficult situations.  The examiner noted that the Veteran has had one stressful event followed by another stressful event.  The examiner noted that impairment of work was difficult to gauge because the Veteran was not working and was about to start school.  The examiner noted that it appeared that the Veteran has had separate episodes of adjustment disorder with depressed mood.  The examiner concluded that the Veteran's psychosocial impairment at the present time appeared to be mild due to some mild social withdrawal from depression.

VA treatment records reflect the Veteran's ongoing complaints of and treatment for her adjustment disorder with anxiety and depression.  A VA psychiatric treatment records from July, August 2006 and September 2006 document that the Veteran was diagnosed with depression not otherwise specified (NOS) and anxiety disorder NOS, and assigned a GAF score of 55.  A VA psychiatric treatment record from October 2006 documents that the Veteran was diagnosed with anxiety disorder NOS, and assigned a GAF score of 65.

A VA psychiatric treatment record from March 2007 documents that the Veteran was diagnosed with dysthymic disorder with anxiety, with mild to moderate symptoms, and that she was off medication.  The Veteran was assigned a GAF score of 63.  A VA psychiatric treatment record from July 2007 documents that the Veteran reported that she had been doing ok.  The Veteran was assessed with dysthymic disorder with anxiety.  The physician noted that the Veteran had improved with treatment; she was euthymic and had much less anxiety, but continued episodic mild to moderate anxiety.  The Veteran was assigned a GAF score of 65.  A VA psychiatric treatment record from October 2007 documents that the Veteran reported that she was pretty good and felt the best she had felt in the past 2 years.  The Veteran was assessed with dysthymic disorder with anxiety.  The physician noted that the Veteran had much improved with treatment; she was euthymic and had much less anxiety.  The Veteran was assigned a GAF score of 68.  

A VA psychiatric treatment record from March 2008 documents that the Veteran reported that her mood had been good almost all the time, although with mild stress-related anxiety from time to time.  The Veteran was assessed with dysthymic disorder with anxiety.  The physician noted that the Veteran continued to very much improve with treatment; she was euthymic and had much less anxiety.  The Veteran was assigned a GAF score of 69.

In November 2008, the Veteran testified at the RO before a Decision Review Officer.  During the hearing the Veteran testified that she had been experiencing the following symptoms: sadness; crying spells; feelings of worthlessness; feelings of hopelessness, guilt or shame; loss of interest in social interaction, work, or other activities; loss of pleasure or satisfaction in life; physical fatigue; sleep disturbance; appetite disturbance; and loss of libido.  She testified that she has nightmares approximately once every couple of weeks.  She testified that she does not have problems with falling asleep, but that she eventually wakes up from either having to go to the bathroom, a nightmare, or just blurs of thoughts racing through her mind.  She testified that she experiences anxiety while driving.  She testified that she experiences crying spells about every other day, which last approximately 30 minutes.  She testified about having feelings of worthlessness and being overwhelmed, as well as a loss of interest in social interaction, including work and other activities.  The Veteran testified that she experienced a loss of pleasure of satisfaction in life.

Subsequently, the Veteran was afforded an additional VA examination in January 2009.  During the examination, the Veteran reported that she had been receiving outpatient treatment for her psychiatric disorder, but denied any psychiatric hospitalizations.  The Veteran reported symptoms such as experiencing a lot of panic, anxiety attacks, which occurred approximately 3 to 4 times per week, mostly while driving.  She reported difficulty sleeping at night, and difficulty concentrating.  She reported having lots of crying spells, and feelings of just being useless, and that that is when her symptoms become particularly pronounced.  She reported that her remission of symptoms is about a day.  The Veteran reported that socially she was fairly limited, which included occasionally getting together with a coworker or girlfriend.  The Veteran denied any significant time lost from work during the past 12 months.  The Veteran reported that her current treatments and medications were helpful.

Clinical examination of the Veteran revealed that her thought processes were logical and goal directed.  She did not have any delusions or hallucinations.  No inappropriate behavior was noted.  The Veteran denied any current or prior suicidal or homicidal thoughts, ideas, plans, or intent.  The Veteran's personal hygiene and other activities of daily living were adequately maintained.  She was oriented to person, place, and time.  The Veteran's short term and long term memory was generally intact, although she reported that she forgets about bills sometimes.  The examiner noted that the Veteran may have had some very low self esteem and obsessing, which was evident by her replaying conversations.  The Veteran reported that she did not feel safe, and constantly checks doors, locks, and windows.  The Veteran's rate and flow of speech was normal.  The Veteran reported experiencing a panic attack the previous day.  The examiner stated that the Veteran's anxiety and depression were both pronounced and both about equal in intensity.  The examiner stated that the Veteran had a lot of moodiness, irritability, and anger, all of which interfere with tasks or accomplishments.  The examiner noted that the Veteran does not get good, restful or restorative sleep, and that she typically gets 3 to 4 hours and sometimes 7 or 8.  The Veteran reported experiencing a lot of headaches, as well as not always eating 3 meals per day.  The examiner found the Veteran to be able to manage VA benefit payments in her own best interest.  The examiner concluded that it appeared as though the Veteran's disability had worsened since the time of her last formal examination.  The examiner found that interpersonally, socially, and avocationally, the Veteran appeared to be much more limited and much more bothered by more severe and intrusive anxiety and depression.  

The examiner diagnosed the Veteran with adjustment disorder with anxiety and depression.  The examiner assigned a GAF score of 55, and noted that it suggested that the Veteran was having some serious difficulty but with counterbalancing factors, which pull it somewhat more towards the moderate range.  The examiner noted that the Veteran had no leisure activities.  The examiner noted that the Veteran was able to hold a job, which was quite positive; however, interpersonally, socially, and avocationally, she was quite limited.  The examiner noted that the Veteran had chronic anxiety and depression, and could not establish or maintain close and interpersonal relationships; therefore, these areas were very problematic.  The examiner found the Veteran to have reduced reliability and productivity due to mental disorder signs and symptoms.  The examiner noted that the anxiety and depression could be more disorganizing, leading to more gaps and forgetting things, which make it somewhat more difficult to get along with others, particularly in the social and avocational realm.  The examiner noted that mental disorders require continuous medication, and socially the Veteran is somewhat more limited, to the point of being isolated at times.

A VA social work treatment record from October 2009 documents that the Veteran was diagnosed with major depressive disorder and anxiety disorder NOS, and assigned a GAF score of 58.  A VA psychiatric treatment record from November 2009 documents that the Veteran reported that her mood had been progressively getting worse.  The physician stated that the Veteran's anxiety was elevated, but not out of proportion to her current situation, and she had adequate coping skills in place to appropriately deal with her emotion.  The physician diagnosed the Veteran with dysthymia and anxiety, and assigned a GAF score of 65.

A VA psychiatric treatment record from February 2010 documents that the Veteran was diagnosed with dysthymia and anxiety, and assigned a GAF score of 65.  A VA social work treatment record from April 2010 documents that the Veteran reported feeling depressed and anxious in recent weeks primarily due to difficulties with her son.  At this time, the Veteran appeared her stated age, dressed appropriately, had good eye contact, and was cooperative.  The Veteran had no psychomotor agitation or repetitive actions; she was able to focus, and her speech was spontaneous and normal in rate and volume.  The Veteran had a depressed mood, was tearful at times, and her affect was appropriate with full range and intensity.  The Veteran's thoughts were coherent, logical and goal directed.  She had no loose associations, no flight of ideas, and no ideas of reference.  The Veteran denied current suicidal and homicidal ideation, as well as hallucinations.  Her insight was fair and judgment was intact.  The Veteran was assessed with dysthymic disorder.

A VA psychiatric treatment record from April 2010 documents that the Veteran appeared her stated age.  She was dressed casually, and her personal hygiene was fair.  The Veteran was cooperative and polite, with good eye contact, and she had normal psychomotor activity.  The Veteran engaged well, and there was no behavioral evidence of a disturbance of attention, and she performed no repetitious activities.  Her speech had normal rate, volume, and clarity.  She was euthymic with mood congruent affect, and no libilty was noted.  Her recent and remote memory was intact.  The Veteran was coherent, logical and goal-directed without flight-of-ideas, loose associations or thought blocking.  The Veteran denied homicidal and suicidal ideations, auditory and visual hallucinations and delusions.  Her insight and judgment was fair.  The physician diagnosed the Veteran with dysthymia and anxiety, and assigned a GAF score of 75.

A VA social work treatment record from December 2010 documents that the Veteran reported that anxiety had continued to be an issue; however, there had been several improvements in her life.  At this time, the Veteran was assessed with dysthymic disorder and anxiety disorder NOS.  The social worker stated that the Veteran's mood was anxious during the session and she had difficulty in reducing tension/relaxing during the exercises.  The Veteran expressed a desire to increase social activities/opportunities, as she tends to socially withdraw and isolate when not working.

In July 2011, the Veteran testified at a video conference Board hearing before the undersigned Veterans Law Judge.  During the hearing the Veteran testified that she had been experiencing very frequent bouts of crying spells, moodiness, feelings of being socially withdrawn, and panic attacks.  She stated that her panic attacks are mostly only when she is driving.  She testified that she has crying spells every other day, and that they last for about 30 minutes.  She testified that she experiences feeling of being overwhelmed, loss of interest in social interactions, loss of pleasure or satisfaction, and isolation.  The Veteran testified that she has nightmares, as well as a lot of anxiety.  She testified that she was receiving treatment from VA.  She also testified that she had only lost a couple of days due to her mental disorder.

To be assigned a rating in excess of 30 percent, the Veteran must suffer from occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect, circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

Based on a thorough review of the medical evidence of record, the Board must conclude that the preponderance of the evidence is against a finding of occupational and social impairment with deficiencies in most areas so to warrant a disability rating of 50 percent or higher for the time period prior to January 15, 2009.  The overall objective medical evidence of record showed that the Veteran did not exhibit deficiencies in most areas outlined as samples of the types of symptoms which would warrant a 50 percent rating.

The Board again recognizes that the Court in Mauerhan stated that the symptoms listed in VA's general rating formula for mental disorders is not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  The Court also indicated in Mauerhan that without those examples, differentiating a 30 percent evaluation from a 50 percent evaluation would be extremely ambiguous.  Id. at 442.

In light of Mauerhan, the Board observes that, during the April 2005 VA examination, the examiner concluded that the Veteran's psychosocial impairment at the present time appeared to be mild due to some mild social withdrawal from depression.  The Veteran's affect appeared decreased in range and intensity at times, and her mood appeared mildly depressed.  However, the Veteran had no impairment of thought process or communication, her behavior was appropriate, her recent and remote memory appeared good, she did not have any obsessive or ritualistic behavior, she was able to maintain minimal personal hygiene and other basic activities of daily living, and she was oriented to person, place, and time.  The Veteran also denied delusions and hallucinations, suicidal or homicidal ideation, panic attacks, impaired impulse control.

During this period, the Board notes that the Veteran consistently denied circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); and impaired judgment; impaired abstract thinking.  However, the Veteran did evidence a flattened affect and disturbances of motivation and mood.  In addition, the Veteran reported being divorced and only socializing with a couple of people, but did not evidence difficulty in establishing and maintaining effective work and social relationships.

Also, the Board recognizes that the Veteran's GAF scores have ranged from 55 to 71, which is indicative of serious symptoms (a GAF score of 41-50), moderate symptoms (a GAF score of 51-60), some mild symptoms (a GAF score of 61-70), and symptoms that are transient or expectable reactions (a GAF score of 71 to 80).  Nevertheless, the Board notes that a GAF score reflects merely an examiner's opinion of functioning levels and in essence represents an examiner's characterization of the level of disability that by regulation is not, alone, determinative of the appropriate disability rating.  See Richard v. Brown, 9 Vet. App. 266, 267 (1996).  It is noted that a disability rating depends on evaluation of all the evidence, and an examiner's classification of the level of a psychiatric impairment, by words or by a GAF score, is to be considered but is not determinative of the percentage disability rating to be assigned.  38 C.F.R. § 4.126; VAOPGCPREC 10-95 (1995).  As already noted, the GAF scores assigned have varied widely.  At any rate, it appears that the Veteran's overall symptomatology is consistent with the types of symptoms listed for a 30 percent for the period prior to January 15, 2009.

The Board concludes that the Veteran's impairment during this time period, prior to January 15, 2009, indicates that the Veteran's overall symptomatology reported in the medical evidence is essentially consistent with the types of symptoms listed for a 30 percent rating.  Generally, the Veteran was functioning pretty well, and she did not report any significant deficits in activities of daily living.

In addition, staged ratings are not applicable for the period prior to January 15, 2009, since at no point did the Veteran's disability approximate the criteria for a disability rating greater than 30 percent.  Fenderson v. West, 12 Vet. App. 119 (1999).

The Board finds that the preponderance of the evidence also is against assigning a disability rating greater than 50 percent for adjustment disorder with anxiety and depression for the period from January 15, 2009.  Based on the Veteran's symptomatology, the Board does not find persuasive evidence that the Veteran's disability picture more nearly approximated the criteria for a 70 percent rating, such as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or work like setting); inability to establish and maintain effective relationships.  In addition, the Veteran has reported being employed.

The Board finds that the demonstrated symptomatology does not show persuasively that the regulatory criteria for a 70 percent rating (or higher) for PTSD have been met.  In other words, the criteria for a 50 percent rating appear to describe more accurately the Veteran's level of occupational and social impairment including disturbances in motivation and mood and difficulty in establishing social relationships.  Significantly, the evidence shows that the Veteran was able to keep her job and did not evidence severe obsessional rituals.  Under the circumstances, the Board must conclude that the current degree of impairment due to her service-connected adjustment disorder with anxiety and depression was contemplated adequately by the 50 percent rating from January 15, 2009.

In addition, staged ratings are not applicable for the period from January 15, 2009, since at no point did the Veteran's disability approximate the criteria for a disability rating greater than 50 percent.  Fenderson v. West, 12 Vet. App. 119 (1999).

In making this determination, the Board has considered the provisions of 38 U.S.C.A. § 5107(b) and 38 C.F.R. § 4.3, but there is not such a state of approximate balance of the positive evidence with the negative evidence to otherwise warrant a more favorable decision.

The Veteran may always initiate a claim for an increased rating in the future if there is an increase in the severity of her adjustment disorder with anxiety and depression.

VI.  Extraschedular Consideration

The Board also recognizes that the Veteran and the record may be understood to suggest impact of the service-connected disabilities on the Veteran's work functioning.  In general, the schedular disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  The application of such schedular criteria was discussed in great detail above.  To accord justice in an exceptional case where the schedular standards are found to be inadequate, the RO is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1).

The criterion for such an award is a finding that the case presents an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical application of regular schedular standards.  Id.  The Court has held that the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance; however, the Board is not precluded from raising this question, and in fact is obligated to liberally read all documents and oral testimony of record and identify all potential theories of entitlement to a benefit under the law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court further held that the Board must address referral under 38 C.F.R. § 3.321(b)(1) only where circumstances are presented which the Director of VA's Compensation and Pension Service might consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In Thun v. Peake, 22 Vet. App. 111 (2008), the Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  Either the RO or the Board must first determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.

If the RO or the Board finds that the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the Veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

In this case, the medical evidence and the symptoms described by the Veteran fit within the criteria found in the applicable diagnostic codes.  In short, the rating criteria contemplate not only her symptoms but the severity of her disabilities.  For these reasons, referral for extraschedular consideration is not warranted.



ORDER

The issues of entitlement to service connection for latex allergy, and entitlement to an increased rating for skin rash, tinea of the forehead, and dermatitis, currently rated as 10 percent disabling, are dismissed.

The appeal is denied in part and granted in part (subject to laws and regulations applicable to payment of VA monetary benefits) as follows:

Entitlement to a disability rating greater than 10 percent for Raynaud's syndrome for the period prior to October 21, 2010 is not warranted.

Entitlement to a 20 percent disabling rating (but no higher) is warranted for Raynaud's syndrome, effective from October 21, 2010.

Entitlement to a disability rating greater than 10 percent for GERD is not warranted.

Entitlement to a disability rating greater than 20 percent for urinary frequency and urgency is not warranted.

Entitlement to a disability rating greater than 30 percent for adjustment disorder with anxiety and depression for the period prior to January 15, 2009 is not warranted.

Entitlement to a disability rating greater than 50 percent for adjustment disorder with anxiety and depression for the period from January 15, 2009 is not warranted.



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


